Title: To Benjamin Franklin from Arthur Lee, 8 November 1777
From: Lee, Arthur
To: Franklin, Benjamin


On November 4 the commissioners learned that the King of Spain, enraged by an American capture of goods belonging to his subjects, had canceled a loan to the United States. Vergennes suggested, according to Arthur Lee’s journal, that a letter to Madrid from the commissioners would doubtless be effective; the King was as quick to forgive as he was to take offense. Franklin agreed to draft the letter, and produced it in response to Lee’s note below. Lee kept the draft overnight and suggested some changes, to which his colleagues agreed the next day. Still the letter did not go off; it eventually became the commissioners’ memorandum below, Nov. 23.
 
Challiot. Novr. 8th. 1777.
Mr. A. Lee’s Compts. to Dr. Franklin. After seeing him yesterday evening Mr. Lee receivd a note from Mr. Chaumont to inform him that an Express woud part for Spain this morning, of which Mr. Lee coud not avail himself not knowing whether the Letter for that Court is finishd. Mr. Lee thinks the Ambassador’s Courier goes on monday, by whom it may be sent with safety. If Dr. Franklin will have the goodness to bring it with him today, it may be signd, and Mr. Lee will take care of the rest. N.B. Mr. Lee coud not find the Letters Dr. Franklin mentiond.
 
Addressed: The Honble / Benjamin Franklin / Passi
